McFarland, J.,
delivered the -opinion ,of the court.
McLean was on trial for embezzlement. The jury having the case iu charge were, as he insists, discharged without his consent and without sufficient reasons authorizing this to be done. lie moved the court to be discharged, *475which being refused, he prayed an appeal, which was -also denied. Hie now presents the record and moves for a writ of error.
This court, except in special instances, exercises- only appellate jurisdiction, and we think there was no final judgment from which a writ of error would lie.
The writ of error will he refused.